                                          UNITED STATES BANKRUPTCY COURT
                                              DISTRICT OF NEW MEXICO
                                               ALBUQUERQUE DIVISION

In re:                                                                 §      Case No. 17-10498-J7
                                                                       §
KATHRYN RAMONA ESQUIBEL                                                §
                                                                       §
                                                                       §
                            Debtor                                     §

                                               TRUSTEE’S FINAL REPORT (TFR)

The undersigned trustee hereby makes this Final Report and states as follows:

     1. A petition under chapter 7 of the United States Bankruptcy Code was filed on 03/03/2017. The
        undersigned trustee was appointed on 03/03/2017.

     2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. § 704.

     3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor
        as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned pursuant to
        11 U.S.C. § 554. An individual estate property record and report showing the disposition of all
        property of the estate is attached as Exhibit A.

      4.         The trustee realized gross receipts of                                                                            $90,500.00

                          Funds were disbursed in the following amounts:

                          Payments made under an interim distribution                                                                   $0.00
                          Administrative expenses                                                                                  $45,833.64
                          Bank service fees                                                                                           $254.92
                          Other Payments to creditors                                                                                 $755.64
                          Non-estate funds paid to 3rd Parties                                                                        $117.00
                          Exemptions paid to the debtor                                                                                 $0.00
                          Other payments to the debtor                                                                                  $0.00

                          Leaving a balance on hand of1                                                                            $43,538.80

           The remaining funds are available for distribution.

     5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.


1
  The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursements will be distributed pro
rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the maximum compensation set forth under
11 U.S.C. § 326(a) on account of the disbursement of the additional interest.

UST Form 101-7-TFR (5/1/2011)

    Case 17-10498-j7                  Doc 158            Filed 02/02/21              Entered 02/02/21 15:03:48 Page 1 of 13
     6. The deadline for filing non-governmental claims in this case was 07/10/2017 and the deadline
        for filing government claims was 08/30/2017. All claims of each class which will receive a
        distribution have been examined and any objections to the allowance of claims have been
        resolved. If applicable, a claims analysis, explaining why payment on any claim is not being
        made, is attached as Exhibit C.

     7. The Trustee’s proposed distribution is attached as Exhibit D.

     8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
        $7,769.15. To the extent that additional interest is earned before case closing, the maximum
        compensation may increase.

        The trustee has received $0.00 as interim compensation and now requests the sum of $7,769.15,
for a total compensation of $7,769.152. In addition, the trustee received reimbursement for reasonable
and necessary expenses in the amount of $0.00, and now requests reimbursement for expenses of
$651.43, for total expenses of $651.43.

        Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing
report is true and correct.

Date: 12/22/2020                                                         By:       /s/ Yvette J. Gonzales
                                                                                   Trustee

STATEMENT: This Uniform form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act exemption 5 C.F.R.
§ 1320.4(a)(2) applies.




2
 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the Trustee’s Proposed
Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011)

    Case 17-10498-j7                  Doc 158            Filed 02/02/21              Entered 02/02/21 15:03:48 Page 2 of 13
                                                                                                                                                      Page No:     1
                                                                                 FORM 1
                                                  INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                        Exhibit A
                                                                   ASSET CASES
Case No.:                     17-10498-J7                                                               Trustee Name:                             Yvette J. Gonzales
Case Name:                    ESQUIBEL, KATHRYN RAMONA                                                  Date Filed (f) or Converted (c):          03/03/2017 (f)
For the Period Ending:        12/22/2020                                                                §341(a) Meeting Date:                     04/03/2017
                                                                                                        Claims Bar Date:                          07/10/2017

                         1                                    2                        3                         4                         5                       6

                 Asset Description                        Petition/          Estimated Net Value              Property               Sales/Funds            Asset Fully
                  (Scheduled and                        Unscheduled         (Value Determined by              Abandoned             Received by the      Administered (FA) /
             Unscheduled (u) Property)                     Value                   Trustee,             OA =§ 554(a) abandon.           Estate             Gross Value of
                                                                           Less Liens, Exemptions,                                                        Remaining Assets
                                                                              and Other Costs)

 Ref. #
1       2007 Ford Explorer Sport Trac                        $4,000.00                          $0.00                                           $0.00                      FA
        mileage: 130,000
2       1986 Lincoln Towncar mileage:                        $1,000.00                          $0.00                                           $0.00                      FA
        160,000 This vehicle is not
        running
3       Household furniture, major &                         $5,000.00                          $0.00                                           $0.00                      FA
        minor appliances, misc. home
        furnishings & supplies in
        debtor's possession
4       Television, DVD player,                              $1,500.00                          $0.00                                           $0.00                      FA
        computer, cell phone & misc.
        electronic equipment &
        supplies in debtor's possession
5       Clothing in debtor's possession                      $1,000.00                          $0.00                                           $0.00                      FA
6       Misc. jewelry in debtor's                            $1,000.00                          $0.00                                           $0.00                      FA
        possession
7       Cash on hand in debtor's                                  $25.00                        $0.00                                           $0.00                      FA
        possession
8       Checking account First National                        $200.00                          $0.00                                           $0.00                      FA
        Bank of New Mexico 2458
        Route 66 Santa Rosa, NM
        88435
9       TD Ameritrade (Stocks)                                 $305.00                          $0.00                                           $0.00                      FA
10      Preferential transfer. Adv. Pr.           (u)        Unknown                       $70,000.00                                      $90,500.00                      FA
       17-1042 - to recover house
       transferred to brother, 260 6th
       S. Street, Santa Rosa, NM.
Asset Notes:      Trial date set for 11/28/2018; Order on Settlement entered 5/31/19 doc 126


TOTALS (Excluding unknown value)                                                                                                              Gross Value of Remaining Assets
                                                           $14,030.00                      $70,000.00                                      $90,500.00                  $0.00




     Major Activities affecting case closing:
      12/22/2020      TFR to UST
      09/16/2020      Trustee to file tax return, trying to determine tax basis of property.
      09/16/2019      Kelly has been making rent payments pursuant to settlement agreement. Appraisal has been done. Kelly trying to refinance to complete
                      the settlement.
      09/30/2018      Trial on adversary proceeding is set for 11/28/2018.
      09/27/2017      Trustee has filed adversary to recover house transferred to brother pre-petition.


 Initial Projected Date Of Final Report (TFR):              06/30/2020                                                    /s/ YVETTE J. GONZALES
 Current Projected Date Of Final Report (TFR):              02/22/2021                                                    YVETTE J. GONZALES
                Case 17-10498-j7                   Doc 158             Filed 02/02/21             Entered 02/02/21 15:03:48 Page 3 of 13
                                                                                                                                                               Page No: 1
                                                                            FORM 2                                                                         Exhibit B
                                                   CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                           17-10498-J7                                                                     Trustee Name:                           Yvette Gonzales
Case Name:                         ESQUIBEL, KATHRYN RAMONA                                                        Bank Name:                              Independent Bank
Primary Taxpayer ID #:             **-***1050                                                                      Checking Acct #:                        ******0498
Co-Debtor Taxpayer ID #:                                                                                           Account Title:
For Period Beginning:              3/3/2017                                                                        Blanket bond (per case limit):          $1,000,000.00
For Period Ending:                 12/22/2020                                                                      Separate bond (if applicable):

       1                2                     3                                       4                                               5                6                    7

   Transaction       Check /              Paid to/                        Description of Transaction                Uniform         Deposit      Disbursement          Balance
      Date            Ref. #           Received From                                                               Tran Code          $               $


06/11/2019            (10)     David A. Kelly                 Per settlement entered 5/31/2019 doc 126             1241-000            $500.00                                  $500.00
07/02/2019            (10)     David A. Kelly                 Per settlement entered 5/31/2019 doc 126             1241-000            $500.00                             $1,000.00
08/08/2019            (10)     David A. Kelly                 Per settlement entered 5/31/2019 doc 126             1241-000            $500.00                             $1,500.00
08/13/2019           5001      International Sureties, Ltd.   Bond #016024923                                      2300-000                                $0.77           $1,499.23
09/05/2019            (10)     David A. Kelly                 Per settlement entered 5/31/2019 doc 126              1241-00            $500.00                             $1,999.23
10/03/2019            (10)     David Kelly                    Per settlement entered 5/31/2019 doc 126             1241-000            $500.00                             $2,499.23
11/05/2019            (10)     David A. Kelly                 Per settlement entered 5/31/2019 doc 126             1241-000            $250.00                             $2,749.23
11/19/2019            (10)     David A. Kelly                 Per settlement entered 5/31/2019 doc 126              1241-00            $250.00                             $2,999.23
12/03/2019            (10)     David A. Kelly                 Per settlement entered 5/31/2019 doc 126             1241-000            $500.00                             $3,499.23
01/02/2020            (10)     David A. Kelly                 Per settlement entered 5/31/2019 doc 126              1241-00            $500.00                             $3,999.23
01/30/2020            (10)     David A. Kelly                 Per settlement entered 5/31/2019 doc 126              1241-00            $500.00                             $4,499.23
03/03/2020            (10)     David A. Kelly                 Per settlement entered 5/31/2019 doc 126              1241-00            $500.00                             $4,999.23
04/02/2020            (10)     David A. Kelly                 Per settlement entered 5/31/2019 doc 126              1241-00            $500.00                             $5,499.23
04/28/2020           5002      David A. Kelly                 Pro-rate refund of rent for month of April           8500-002                           $117.00              $5,382.23
                                                              after closing on April 24.
04/28/2020           5003      United States Bankruptcy       Court costs per notice of fees due, Doc.             2700-000                           $350.00              $5,032.23
                               Court                          No. 19, 6/1/17
04/30/2020                     New Mexico Land and            Order on Settlement entered 5/31/19 doc                  *            $82,369.50                          $87,401.73
                               Title Co.                      126
                      {10}                                    Sale of 252 S. 6th St. Santa      $85,000.00         1241-000                                             $87,401.73
                                                              Rosa, NM 88435
                                                              Closing costs                       $(1,162.25)      2500-000                                             $87,401.73
                                                              Post petition property tax               $(755.64)   4110-000                                             $87,401.73
                                                              Survey                                   $(352.42)   3991-000                                             $87,401.73
                                                              Appraisal                                $(300.00)   3991-000                                             $87,401.73
                                                              Pest inspection                           $(54.19)   3991-000                                             $87,401.73
                                                              Flood cert                                 $(6.00)   3991-000                                             $87,401.73
06/07/2020           5003      STOP PAYMENT: United           Court costs per notice of fees due, Doc.             2700-004                          ($350.00)          $87,751.73
                               States Bankruptcy Court        No. 19, 6/1/17
06/07/2020           5004      United States Bankruptcy       Court costs per notice of fees due, Doc.             2700-000                           $350.00           $87,401.73
                               Court                          No. 19, 6/1/17
07/30/2020           5005      Askew & White LLC              Attorney fees per order #147, 7/29/20                3210-000                         $41,035.65          $46,366.08
07/30/2020           5006      Askew & White LLC              Attorney expenses per order #147,                    3220-000                          $2,541.75          $43,824.33
                                                              7/29/20
08/12/2020           5007      International Sureties, Ltd.   Bond for 8/2020 through 7/2021,                      2300-000                            $30.61           $43,793.72
                                                              #016024923
08/31/2020                     Independent Bank               Account Analysis Charge                              2600-000                            $63.90           $43,729.82
09/30/2020                     Independent Bank               Account Analysis Charge                              2600-000                            $63.77           $43,666.05
10/30/2020                     Independent Bank               Account Analysis Charge                              2600-000                            $63.67           $43,602.38
11/30/2020                     Independent Bank               Account Analysis Charge                              2600-000                            $63.58           $43,538.80




                 Case 17-10498-j7                  Doc 158         Filed 02/02/21               Entered 02/02/21 15:03:48
                                                                                                                   $87,869.50
                                                                                                                              Page  4 of 13
                                                                                                                                $44,330.70
                                                                                                              SUBTOTALS
                                                                                                                                                     Page No: 2
                                                                     FORM 2                                                                      Exhibit B
                                                CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                         17-10498-J7                                                             Trustee Name:                           Yvette Gonzales
Case Name:                       ESQUIBEL, KATHRYN RAMONA                                                Bank Name:                              Independent Bank
Primary Taxpayer ID #:           **-***1050                                                              Checking Acct #:                        ******0498
Co-Debtor Taxpayer ID #:                                                                                 Account Title:
For Period Beginning:            3/3/2017                                                                Blanket bond (per case limit):          $1,000,000.00
For Period Ending:               12/22/2020                                                              Separate bond (if applicable):

      1                 2                   3                                  4                                            5                6                    7

  Transaction        Check /            Paid to/                   Description of Transaction            Uniform          Deposit      Disbursement           Balance
     Date             Ref. #         Received From                                                      Tran Code           $               $


                                                              TOTALS:                                                     $87,869.50      $44,330.70           $43,538.80
                                                                  Less: Bank transfers/CDs                                     $0.00           $0.00
                                                              Subtotal                                                    $87,869.50      $44,330.70
                                                                  Less: Payments to debtors                                    $0.00           $0.00
                                                              Net                                                         $87,869.50      $44,330.70


 For the period of 3/3/2017 to 12/22/2020                                          For the entire history of the account between 06/11/2019 to 12/22/2020

 Total Compensable Receipts:                          $90,500.00                   Total Compensable Receipts:                                   $90,500.00
 Total Non-Compensable Receipts:                           $0.00                   Total Non-Compensable Receipts:                                    $0.00
 Total Comp/Non Comp Receipts:                        $90,500.00                   Total Comp/Non Comp Receipts:                                 $90,500.00
 Total Internal/Transfer Receipts:                         $0.00                   Total Internal/Transfer Receipts:                                  $0.00


 Total Compensable Disbursements:                     $46,844.20                   Total Compensable Disbursements:                              $46,844.20
 Total Non-Compensable Disbursements:                    $117.00                   Total Non-Compensable Disbursements:                             $117.00
 Total Comp/Non Comp Disbursements:                   $46,961.20                   Total Comp/Non Comp Disbursements:                            $46,961.20
 Total Internal/Transfer Disbursements:                    $0.00                   Total Internal/Transfer Disbursements:                             $0.00




                Case 17-10498-j7                Doc 158     Filed 02/02/21               Entered 02/02/21 15:03:48 Page 5 of 13
                                                                                                                                                      Page No: 3
                                                                     FORM 2                                                                       Exhibit B
                                                CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                         17-10498-J7                                                             Trustee Name:                            Yvette Gonzales
Case Name:                       ESQUIBEL, KATHRYN RAMONA                                                Bank Name:                               Independent Bank
Primary Taxpayer ID #:           **-***1050                                                              Checking Acct #:                         ******0498
Co-Debtor Taxpayer ID #:                                                                                 Account Title:
For Period Beginning:            3/3/2017                                                                Blanket bond (per case limit):           $1,000,000.00
For Period Ending:               12/22/2020                                                              Separate bond (if applicable):

      1                 2                   3                                  4                                            5                 6                    7

  Transaction        Check /            Paid to/                   Description of Transaction            Uniform          Deposit     Disbursement             Balance
     Date             Ref. #         Received From                                                      Tran Code           $              $




                                                                                                                                               NET              ACCOUNT
                                                                        TOTAL - ALL ACCOUNTS                    NET DEPOSITS              DISBURSE             BALANCES

                                                                                                                       $87,869.50         $44,330.70            $43,538.80




 For the period of 3/3/2017 to 12/22/2020                                          For the entire history of the case between 03/03/2017 to 12/22/2020

 Total Compensable Receipts:                          $90,500.00                   Total Compensable Receipts:                                    $90,500.00
 Total Non-Compensable Receipts:                           $0.00                   Total Non-Compensable Receipts:                                     $0.00
 Total Comp/Non Comp Receipts:                        $90,500.00                   Total Comp/Non Comp Receipts:                                  $90,500.00
 Total Internal/Transfer Receipts:                         $0.00                   Total Internal/Transfer Receipts:                                   $0.00


 Total Compensable Disbursements:                     $46,844.20                   Total Compensable Disbursements:                               $46,844.20
 Total Non-Compensable Disbursements:                    $117.00                   Total Non-Compensable Disbursements:                              $117.00
 Total Comp/Non Comp Disbursements:                   $46,961.20                   Total Comp/Non Comp Disbursements:                             $46,961.20
 Total Internal/Transfer Disbursements:                    $0.00                   Total Internal/Transfer Disbursements:                              $0.00




                                                                                                    /s/ YVETTE GONZALES
                                                                                                    YVETTE GONZALES




                Case 17-10498-j7                Doc 158    Filed 02/02/21                Entered 02/02/21 15:03:48 Page 6 of 13
                                                                        CLAIM ANALYSIS REPORT                                                            Page No: 1
                                                                                                                                                     Exhibit C

  Case No.                        17-10498-J7                                                     Trustee Name:             Yvette J. Gonzales
  Case Name:                      ESQUIBEL, KATHRYN RAMONA                                        Date:                     12/22/2020
  Claims Bar Date:                07/10/2017

 Claim            Creditor Name                    Claim Class             Claim      Uniform        Amount            Amount              Tax                   Net
  No.:                                                                    Status /     Tran          Allowed             Paid                                Remaining
                                                                         Date Filed    Code                                                                   Balance

 TRFE YVETTE J. GONZALES                   Trustee Compensation           Allowed /   2100-000            $7,769.15              $0.00           $0.00                $7,769.15
    E                                                                    07/21/2020
       P. O. Box 1037
       Placitas NM 87043
 TREX YVETTE J. GONZALES                   Trustee Expenses               Allowed /   2200-000             $651.43               $0.00           $0.00                 $651.43
      P                                                                  04/30/2020
       P. O. Box 1037
       Placitas NM 87043
 ACCT STEVEN W. JOHNSON                    Accountant for Trustee         Allowed /   3310-000             $910.33               $0.00           $0.00                 $910.33
                                           Fees (Trustee Firm)           08/12/2019
         119 E. Marcy St. Ste. 203
         Santa Fe NM 87501
Claim Notes: Order to Employ entered 9/9/2019 doc 131; Order on Application for Compensation entered 12/8/2020 doc 156
 ATEX ASKEW & WHITE LLC                    Attorney for Trustee           Allowed /   3220-000            $2,541.75        $2,541.75             $0.00                   $0.00
    P                                      Expenses (Other Firm)         08/02/2017
       1122 Central Ave. SW
       Suite 1
       Albuquerque NM 87102
Claim Notes:    Order to Employ entered 04/12/2017 doc 16; Ntc of Change of Responsible Attorney filed 2/24/20 doc 138; Order on Fees entered 7/29/20 doc
                147 in the amount of $2,541.75
  ATFE ASKEW & WHITE LLC                  Attorney for Trustee        Allowed /    3210-000           $41,035.65          $41,035.65            $0.00                    $0.00
     E                                    Fees (Other Firm)          08/02/2017
        1122 Central Ave. SW
        Suite 1
        Albuquerque NM 87102
Claim Notes:  Order to Employ entered 04/12/2017 doc 16; Ntc of Change of Responsible Attorney filed 2/24/20 doc 138; Order on Fees entered 7/29/20 doc
              147 in the amount of $41,035.65
  BON INTERNATIONAL                     Bond Payments               Allowed /    2300-000               $31.38              $31.38            $0.00                      $0.00
    D SURETIES, LTD.                                               11/13/2017
       701 Poydras, St.
       Suite 420
       New Orleans LA 70139
 COUR UNITED STATES                     Clerk of the Court Costs    Allowed /    2700-000              $350.00             $350.00            $0.00                      $0.00
      T BANKRUPTCY COURT                   (includes adversary and       07/20/2017
                                           other filing fees)
         333 Lomas Blvd. NW
         Suite
         Albuquerque NM 87102
Claim Notes: Clerk's Ntc of Fees entered 6/1/2017 doc 19
  PEST PEST INSPECTION                     Costs Re Sale of Prop.         Allowed /   2500-000              $54.19              $54.19           $0.00                   $0.00
                                           (excl. realtor comm./exp.,    04/30/2020
                                           incl. closing costs, tte
                                           adv.)
Claim Notes:     Order on Settlement entered 5/31/19 doc 126
 CLOS NM LAND AND TITLE CO.                Costs Re Sale of Prop.         Allowed /   2500-000            $1,162.25        $1,162.25             $0.00                   $0.00
    I                                      (excl. realtor comm./exp.,    04/30/2020
                                           incl. closing costs, tte
                                           adv.)
Claim Notes:     Order on Settlement entered 5/31/19 doc 126



                Case 17-10498-j7                 Doc 158             Filed 02/02/21         Entered 02/02/21 15:03:48 Page 7 of 13
                                                                        CLAIM ANALYSIS REPORT                                                                 Page No: 2
                                                                                                                                                          Exhibit C

  Case No.                        17-10498-J7                                                        Trustee Name:              Yvette J. Gonzales
  Case Name:                      ESQUIBEL, KATHRYN RAMONA                                           Date:                      12/22/2020
  Claims Bar Date:                07/10/2017

 Claim            Creditor Name                     Claim Class            Claim        Uniform         Amount             Amount               Tax                   Net
  No.:                                                                     Status /       Tran          Allowed              Paid                                 Remaining
                                                                         Date Filed       Code                                                                     Balance

 FLOO CORELOGIC FLOOD                      Costs Re Sale of Prop.         Allowed /     2500-000                $6.00               $6.00             $0.00                   $0.00
    D SERVICES, LLC                        (excl. realtor comm./exp.,    04/30/2020
                                           incl. closing costs, tte
                                           adv.)
Claim Notes:     Order on Settlement entered 5/31/19 doc 126
    IRS INTERNAL REVENUE                    Income Taxes - Internal       Allowed /     2810-000                $0.00               $0.00             $0.00                   $0.00
        SERVICE                             Revenue Service              08/12/2019
                                            (post-petition)
         PO Box 7346
         Philadelphia PA 19101-7346
Claim Notes:     Order to pay entered 9/9/2019 doc 131
 APPR CHAVEZZ APPRAISALS,              Other Professional Fees            Allowed /     3991-000              $300.00            $300.00              $0.00                   $0.00
     A LLC                                                               04/30/2020
Claim Notes: Order on Settlement entered 5/31/19 doc 126
 SURV LSC SURVEYING                    Other Professional Fees            Allowed /     3991-000              $352.42            $352.42              $0.00                   $0.00
     E                                                                   04/30/2020
Claim Notes: Order on Settlement entered 5/31/19 doc 126
 POTA GUADALUPE COUNTY                     Other State or Local           Allowed /     2820-000              $755.64            $755.64              $0.00                   $0.00
    X                                      Taxes (post-petition,         04/30/2020
                                           incl. post-petition real
                                           est. taxes)
Claim Notes:     Order on Settlement entered 5/31/19 doc 126
      1 DISCOVER BANK                       General Unsecured §           Allowed /     7100-000             $4,323.15              $0.00             $0.00                $4,323.15
                                            726(a)(2)                    04/10/2017
         Discover Products Inc
         PO Box 3025
         New Albany OH 43054-3025
     2 QUANTUM3 GROUP LLC                   General Unsecured §           Allowed /     7100-000              $252.98               $0.00             $0.00                 $252.98
        AS AGENT FOR                        726(a)(2)                    04/19/2017
         Comenity Bank
         PO Box 788
         Kirkland WA 98083-0788
Claim Notes: (2-1) Money Loaned
      3 BBVA COMPASS                        General Unsecured §           Allowed /     7100-000             $5,854.94              $0.00             $0.00                $5,854.94
                                            726(a)(2)                    06/05/2017
         PO Box 10566
         Birmingham AL 35296
Claim Notes: (3-1) Credit Card
      4 CAVALRY SPV I, LLC                  General Unsecured §           Allowed /     7100-000             $1,654.54              $0.00             $0.00                $1,654.54
                                            726(a)(2)                    06/13/2017
         Bass &#038; Associates, P.C.
         3936 E. Ft. Lowell Road,
         Suite #200
         Tucson AZ 85712
      5 DAVID A. KELLY                      General Unsecured §          Disallowed /   7100-000                $0.00               $0.00             $0.00                   $0.00
                                            726(a)(2)                    07/08/2017
           252 S. 6th St.,
           PO Box 414
           Santa Rosa NM 88435-0414
Claim Notes:     (5-1) Attorney fees representing Joe Esquibel; Notice of Obj to Claim filed 4/16/2018 doc 28 by John Sexton; Notice of Obj to Claim filed
                 4/23/18 doc 35 by David Alton Kelly; Transfer of Claim filed 2/8/19 doc 95; Order on Settlement entered 5/31/19 doc 126.
                Case 17-10498-j7                  Doc 158             Filed 02/02/21          Entered 02/02/21 15:03:48 Page 8 of 13
                                                                     CLAIM ANALYSIS REPORT                                                                  Page No: 3
                                                                                                                                                        Exhibit C

  Case No.                      17-10498-J7                                                        Trustee Name:               Yvette J. Gonzales
  Case Name:                    ESQUIBEL, KATHRYN RAMONA                                           Date:                       12/22/2020
  Claims Bar Date:              07/10/2017

 Claim          Creditor Name                     Claim Class             Claim       Uniform         Amount             Amount               Tax                   Net
  No.:                                                                   Status /       Tran          Allowed              Paid                                 Remaining
                                                                        Date Filed      Code                                                                     Balance

     6 DAVID A. KELLY                     General Unsecured §          Disallowed /   7100-000               $0.00                $0.00             $0.00                  $0.00
                                          726(a)(2)                    07/08/2017
         252 S. 6th St.
         PO Box 414
         Santa Rosa NM 88435-0414
Claim Notes: (6-1) Attorney fees representing Joe Esquibel; Notice of Obj to Claim filed 4/16/18 doc 26 by John Sexton; Notice of Obj to Claim filed
             4/23/2018 doc 34 by David Alton Kelly; Claim Transfer filed 2/7/19 doc 96; Order on Settlement entered 5/31/19 doc 126
     7 DAVID ALTON KELLY                General Unsecured §          Disallowed / 7100-000                  $0.00               $0.00            $0.00                     $0.00
                                          726(a)(2)                    07/10/2017
         252 S. 6th St.
         Santa Rosa NM 88435
Claim Notes:Amended claim filed 7/10/17; Notice of Obj to Claim filed 4/16/18 doc 24 by John Sexton; Notice of Obj to Claim filed 4/23/2018 doc 32 by
            David Alton Kelly; Claim transferred 5/24/18 doc 45 from Border Law to David Alton Kelly; Order on Settlement entered 5/31/19 doc 126
     8 MARTIN LOPEZ III, PC           General Unsecured §           Allowed /     7100-000         $24,065.54                $0.00           $0.00                   $24,065.54
                                          726(a)(2)                    07/10/2017
         1500 Mountain Rd. NW
         Albuquerque NM 87104
Claim Notes:    (8-1) Attorney fees representing Kathryn Esquibel; Notice of Obj to Claim filed 4/16/18 doc 30 by John Sexton; Notice of Obj to Claim filed
                4/23/2018 doc 33 by David Alton Kelly; Order on Settlement entered 5/31/19 doc 126

                                                                                                        $92,071.34          $46,589.28              $0.00            $45,482.06




               Case 17-10498-j7                 Doc 158          Filed 02/02/21              Entered 02/02/21 15:03:48 Page 9 of 13
                                                                  CLAIM ANALYSIS REPORT                                                 Page No: 4
                                                                                                                                       Exhibit C

Case No.                        17-10498-J7                                            Trustee Name:              Yvette J. Gonzales
Case Name:                      ESQUIBEL, KATHRYN RAMONA                               Date:                      12/22/2020
Claims Bar Date:                07/10/2017


      CLAIM CLASS SUMMARY TOTALS

                                  Claim Class                           Claim     Amount          Amount                    Tax              Net
                                                                       Amount     Allowed              Paid                              Remaining
                                                                                                                                           Balance


      Accountant for Trustee Fees (Trustee Firm)                       $910.33       $910.33              $0.00               $0.00           $910.33

      Attorney for Trustee Expenses (Other Firm)                      $2,541.75     $2,541.75      $2,541.75                  $0.00                $0.00

      Attorney for Trustee Fees (Other Firm)                         $41,035.65    $41,035.65     $41,035.65                  $0.00                $0.00

      Bond Payments                                                     $31.38        $31.38             $31.38               $0.00                $0.00

      Clerk of the Court Costs (includes adversary and other           $350.00       $350.00           $350.00                $0.00                $0.00
      filing fees)

      Costs Re Sale of Prop. (excl. realtor comm./exp., incl.         $1,222.44     $1,222.44      $1,222.44                  $0.00                $0.00
      closing costs, tte adv.)

      General Unsecured § 726(a)(2)                                  $65,540.87    $36,151.15             $0.00               $0.00        $36,151.15

      Income Taxes - Internal Revenue Service (post-petition)             $0.00         $0.00             $0.00               $0.00                $0.00

      Other Professional Fees                                          $652.42       $652.42           $652.42                $0.00                $0.00

      Other State or Local Taxes (post-petition, incl.                 $755.64       $755.64           $755.64                $0.00                $0.00
      post-petition real est. taxes)

      Trustee Compensation                                            $7,769.15     $7,769.15             $0.00               $0.00          $7,769.15

      Trustee Expenses                                                 $651.43       $651.43              $0.00               $0.00           $651.43




             Case 17-10498-j7                   Doc 158         Filed 02/02/21    Entered 02/02/21 15:03:48 Page 10 of 13
                                                                                                 Exhibit D
                                TRUSTEE’S PROPOSED DISTRIBUTION

Case No.:           17-10498-J7
Case Name:          KATHRYN RAMONA ESQUIBEL
Trustee Name:       Yvette J. Gonzales

                                                               Balance on hand:                      $43,538.80


         Claims of secured creditors will be paid as follows: NONE



                                           Total to be paid to secured creditors:                         $0.00
                                                            Remaining balance:                       $43,538.80

         Applications for chapter 7 fees and administrative expenses have been filed as follows:

Reason/Applicant                                                   Total          Interim              Proposed
                                                               Requested       Payments to             Payment
                                                                                     Date
Yvette J. Gonzales, Trustee Fees                                $7,769.15               $0.00          $7,769.15
Yvette J. Gonzales, Trustee Expenses                              $651.43               $0.00            $651.43
Askew & White LLC, Attorney for Trustee Fees                   $41,035.65           $41,035.65               $0.00
Askew & White LLC, Attorney for Trustee                         $2,541.75            $2,541.75               $0.00
Expenses
Steven W. Johnson, Accountant for Trustee Fees                    $910.33               $0.00            $910.33
United States Bankruptcy Court, Clerk of the Court                $350.00             $350.00                $0.00
Costs
Other: Appraisal, Other Professional Fees                         $300.00             $300.00                $0.00
Other: Flood cert, Other Professional Fees                           $6.00              $6.00                $0.00
Other: Pest inspection, Other Professional Fees                    $54.19              $54.19                $0.00
Other: Survey, Other Professional Fees                            $352.42             $352.42                $0.00


                          Total to be paid for chapter 7 administrative expenses:                     $9,330.91
                                                             Remaining balance:                      $34,207.89

         Applications for prior chapter fees and administrative expenses have been filed as follows:
NONE



                       Total to be paid to prior chapter administrative expenses:                         $0.00
                                                             Remaining balance:                      $34,207.89



UST Form 101-7-TFR (5/1/2011)
Case 17-10498-j7           Doc 158      Filed 02/02/21      Entered 02/02/21 15:03:48 Page 11 of 13
         In addition to the expenses of administration listed above as may be allowed by the Court,
priority claims totaling $0.00 must be paid in advance of any dividend to general (unsecured) creditors.

         Allowed priority claims are: NONE



                                                 Total to be paid to priority claims:                 $0.00
                                                                Remaining balance:               $34,207.89

        The actual distribution to wage claimants included above, if any, will be the proposed payment
less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

        Timely claims of general (unsecured) creditors totaling $36,151.15 have been allowed and will be
paid pro rata only after all allowed administrative and priority claims have been paid in full. The timely
allowed general (unsecured) dividend is anticipated to be 94.6 percent, plus interest (if applicable).

         Timely allowed general (unsecured) claims are as follows:

Claim No. Claimant                                             Allowed Amt.           Interim      Proposed
                                                                    of Claim       Payments to      Amount
                                                                                         Date
           1 Discover Bank                                          $4,323.15            $0.00     $4,090.77
           2 Quantum3 Group LLC as agent for                          $252.98            $0.00       $239.38
           3 BBVA Compass                                           $5,854.94            $0.00     $5,540.21
           4 Cavalry Spv I, LLC                                     $1,654.54            $0.00     $1,565.60
           8 Martin Lopez III, PC                                 $24,065.54             $0.00    $22,771.93


                                Total to be paid to timely general unsecured claims:             $34,207.89
                                                                Remaining balance:                    $0.00

        Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will be
paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
applicable).

         Tardily filed general (unsecured) claims are as follows: NONE



                       Total to be paid to tardily filed general unsecured claims:                    $0.00
                                                              Remaining balance:                      $0.00

        Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only after all




UST Form 101-7-TFR (5/1/2011)
Case 17-10498-j7           Doc 158         Filed 02/02/21      Entered 02/02/21 15:03:48 Page 12 of 13
allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).

        Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
subordinated by the Court are as follows: NONE



                                     Total to be paid for subordinated claims:                      $0.00
                                                           Remaining balance:                       $0.00




UST Form 101-7-TFR (5/1/2011)
Case 17-10498-j7           Doc 158   Filed 02/02/21      Entered 02/02/21 15:03:48 Page 13 of 13
